DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
Claims 1-21 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the channel" in lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may consider making claim 19 depend from claim 18, which does recite a channel. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5, 7-9, 12, 15-16 is/are rejected under 35 U.S.C. as being unpatentable over SCHROEDER (US 2009/0148927) in view of WOODS (US 2010/0068801) as cited on the PTO-892 dated 10/5/21. 
With respect to claims 1, 3, 12, SCHROEDER discloses a method and system for mass production of aquatic plants (a system for growing algae) comprising a plurality of algae growth troughs, 40 (photobioreactor channel) containing algae, exhibiting a length greater than a width, having a first end and second end opposite the first (Fig 2, 5, 0045-46, 0053-56, 0067); a hollow channel, 84 (duct) positioned adjacent and below the trough (Fig 4, 0056) and extending between the first and second ends (Fig 4 is cross sectional view) for delivery (conveying) of carbon dioxide gas (configured to convey a gas) (0056); and having apertures formed through the portion of panel 56 (barrier) between the channel and the surface of the trough (separating the duct from the channel, integrated with a bottom of the channel) extending between first and second ends, through which the gas bubbles through into the water containing algae (Fig 4, 0056).  SCHROEDER discloses supplying carbon dioxide from a source in communication with  the channel (gas inlet at first end of duct) and removing gases from the trough (Fig 1, Claim 11) but does not explicitly disclose the duct has a gas exit. However, WOODS discloses a closed bioreactor system providing an algae channel with supply tubes (duct) positioned adjacent the channel along the length (extending between first and opposite second ends) to supply carbon dioxide (Fig 1, 22, 0098, 0107) where the ends of the photobioreactor comprise outlets opposite the inlets to remove gases, liquid and biomass from the system (Fig. 10, 0132, 0138). It would have been obvious to one of ordinary skill in the art to modify the channel (duct) of SCHROEDER to include a gas exit at the opposite end of the gas inlet as taught by WOODS because it allows for access to the opposite end of the photobioreactor for repairs or cleaning (0132) or provides an outlets to remove gases and condensate (Fig 22, 0138). 
With respect to claim 5, SHROEDER discloses the panel is made of extruded plastic (polymer) or metal (0054). 
With respect to claim 7, SHROEDER discloses each trough (channel), the channel (duct) and the panel separating them form one algae growth trough (pond) and the algae growth facility is made up of a plurality of algae growth troughs (one or more additional ponds) (0044) with each trough including the same structures and a manifold coupled to each channel of the trough (duct of each pond) to convey the gas into it (0053-56, Fig 2, 4). 
With respect to claim 8, 15, SHROEDER discloses a duct system fluidically coupled to receive exhaust flue gas from an electrical generator plant (flue gas generating facility) in a gas scrubber or tank (capturing gas) and deliver the gas to the channel (duct) (Fig 1, 3, 0043, 0048). 
With respect to claim 9, liquid handing system is interpreted under 35 USC 112f as a pump, reservoir and fluid conveyance or functional equivalents thereof (Spec 0025). SHROEDER discloses the algae is regularly extracted from the troughs into a bioreactor (reservoir) using pumps and fluid lines (Fig 2, 0012, 0046-47, 0050). 
With respect to claim 16, SCHROEDER discloses pressurized carbon dioxide in the channels (pressure in the duct) and adjusting the level of the algae slurry in the channel (0046-47). 

 Claims 2, 4, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHROEDER (US 2009/0148927) in view of WOODS (US 2010/0068801) as cited on the PTO-892 dated 10/5/21 as applied above, in view of PLOECHINGER (US 20110307976).	
With respect to claim 2, 13 SCHROEDER does not explicitly disclose the duct and at least a portion of the channel are formed in a trench of earthen material. However, PLOECHINGER discloses an algae cultivation plant comprising algae cultivation ponds (photobioreactor, pond volume) defined by a hollow bed for water (channel), a gas inlet pipe (duct) adjacent the cultivation pond (0092-93, Fig 1)  in which an aerator device (barrier) is connected to the outlet of the gas inlet pipe (separating duct from channel/pond), the aerator device may be a membrane comprising small holes (plurality of apertures) that allows gas to be injected into the algae pond (0102, Fig 1) and wherein the pipe and pond floor (portion of the channel) are formed in the earth (Fig 1, 3-4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of SCHROEDER to have the duct an at least a portion of the channel in a trench formed of earthen material as taught by PLOECHINGER because it allows the algae to be exposed to the sun (PLOECHINGER 0025) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
With respect to claim 4, SCHROEDER does not explicitly disclose the duct is positioned laterally adjacent the channel. However, PLOECHINGER discloses the gas inlet pipe is positioned laterally adjacent the pond (Fig 1, 3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the duct of SCHROEDER to be positioned laterally adjacent as taught by PLOECHINGER, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 

Claims 6, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHROEDER (US 2009/0148927) in view of WOODS (US 2010/0068801) as cited on the PTO-892 dated 10/5/21 as applied above, in view of RATIGAN (US 4237008).
With respect to claim 6, 14, SCHROEDER discloses the plurality of apertures (0056), but does not explicitly disclose on or more parameters of the apertures is varied along the channel. However, RATIGAN discloses a conduit (channel) with water (Col 5, lines 1-7) which may include algae (Col 1, lines 20-23), with diffuser tubes (ducts) which are supplied with a solution to be injected into the water, the tubes having a side wall (barrier) with a row of orifices to create holes (Col 5, lines 8-43) in which accommodating flow area can comprise varying the quantity number of tubes and therefore quantity of holes and lengths (along a length) (Col 5 lines 60-65). It would have been obvious to one of ordinary skill in the art to modify the device of SCHROEDER to include the varying quantity as taught by RATIGAN because it allows for accommodating the increased flow area when scaling up of the plant (Col 5, lines 65-Col 6, line 2).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 5/13/22, with respect to claims 10-11, 17-21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 17-21 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 10-11 and 17-21 contain allowable subject matter. 
The prior art does not teach nor fairly disclose the duct being separated by bulkheads into a plurality of duct zones with a booster pump fluidically coupled between adjacent duct zones configured to transport a portion of the gas between duct zones. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799